Blair Moody, Jr., J.
(dissenting). I dissent from the unprecedented views of the majority opinion. Ministerial level employees of the Supreme Court are public employees within Const 1963, art 4, § 48 and the public employment relations act (PERA), MCL 423.201 et seq.; MSA 17.455(1) et seq. As public employees, Supreme Court ministerial level employees have the right to organize and join labor organizations and to engage in concerted activities for the purpose of collective bargaining. MCL 423.209; MSA 17.455(9).
This conclusion is based upon the following rationale:
1. Article 4, § 48 of the 1963 Michigan Constitution does not conflict with Article 6, § 7, since the provisions do not relate to the same subject matter. This Court’s power to appoint, remove and supervise its staff, as provided in Article 6, § 7, is similar to an employment contract management rights clause which most employers, public and *675private, reserve to themselves. It in no way altérs the Legislature’s constitutional power of Article 4, § 48 to govern the resolution of labor disputes concerning all public employees except those in the state classified civil service.
2. Under the doctrine of primary jurisdiction, the Michigan Employment Relations Commission (MERC) is competent to determine and did determine its own jurisdiction in the instant case.
3. The doctrine of separation of powers does not preclude PERA and its administrative agency MERC from regulating the employment of public employees who serve the courts. That the Supreme Court, as a public employer-party, may initially be subject to MERC’s jurisdiction, is not the equivalent of MERC exercising powers belonging to the judiciary. MERC is exercising its legislatively authorized function to direct an election of public employees for the purpose of determining labor organization representation. MCL 423.212; MSA 17.455(12). By carrying out this function MERC is not usurping powers that belong to the judiciary.
Accordingly, I would affirm MERC’s decision and would permit the ordered election to take place.
I
The question presented is whether the provisions of Const 1963, art 6, § 7 and art 3, § 2 preclude MERC from exercising its statutory jurisdiction, pursuant to PERA, over Michigan Supreme Court employees. Specifically, we must determine whether the authority granted to the Court by Article 6, § 7 conflicts with and overcomes the constitutionally granted power of the Legislature to regulate public employee relations pursuant to Article 4, § 48. Alternatively, we must *676determine whether application of Article 4, § 48 and PERA to Supreme Court employees violates the separation of powers doctrine embodied in Article 3, § 2 of the 1963 Michigan Constitution.
A
In resolving the question of whether Supreme Court employees are public employees subject to PERA, several constitutional provisions must be examined. Article 4, § 48, the constitutional authorization for PERA, provides:
"The legislature may enact laws providing for the resolution of disputes concerning public employees, except those in the state classified civil service.”
Classified state civil service positions are defined in Const 1963, art 11, § 5. "[Ejmployees of courts of record” are specifically excluded from the definition. *
Accordingly, Supreme Court employees are public employees subject to PERA and its administrative agency MERC, unless Article 6, § 7 can be interpreted as an exception to the broad, all-inclusive language of Article 4, § 48. Article 6, § 7 provides:
"The supreme court may appoint, may remove, and shall have general supervision of its staff. It shall have control of the preparation of its budget recommendations and the expenditure of moneys appropriated for any purpose pertaining to the operation of the court or the performance of activities of its staff except that the salaries of the justices shall be established by law. All fees and perquisites collected by the court staff shall be turned over to the state treasury and credited to the general fund.”
*677This Court has not previously construed the language of Article 6, § 7, since all previous public sector labor questions concerning court employees have dealt with lower court employees. However, on numerous occasions the Court has been asked to interpret the language of Article 4, § 48, both as it applies to lower court employees and other public sector employees.
Eight years ago in a per curiam opinion the Court stated emphatically:
" 'Public employment’ is clearly intended to apply to employment or service in all governmental activity, whether carried on by the state or by townships, cities, counties, commissions, boards or other governmental instrumentalities. It is the entire public sector of employment as distinguished from private employment. The public policy of this state as to labor relations in public employment is for legislative determination. The sole exception to the exercise of legislative power is the state classiñed civil service.” (Emphasis added.) Board of Control of Eastern Michigan University v Labor Mediation Board, 384 Mich 561, 566; 184 NW2d 921 (1971).
These policy considerations were reiterated just last year when this Court again discussed the pervasive nature of PERA:
"Clearly, the PERA was intended to cover all public employees except for civil service employees specifically excluded by constitutional provision. Nearly every conceivable type of job and profession is covered by collective bargaining agreements under the PERA. If institutions of higher education are indeed different from other public employers, the Legislature could have specifically excluded them from coverage under the PERA. Any exemption or exclusion of public employers from the PERA is the Legislature’s prerogative, not that of MERC or the appellate courts.” Central Michi*678gan University Faculty Ass’n v Central Michigan University, 404 Mich 268, 280-281; 273 NW2d 21 (1978).
And until the instant case, this Court has consistently held court employees to be public employees subject to PERA. Beginning with the cornerstone case of Judges of the 74th Judicial Dist v Bay County, 385 Mich 710; 190 NW2d 219 (1971), involving a bargaining unit comprised of district court employees, this Court held:
"Court employees are public employees within the definition of [PERA, MCL 423.201 et seq.; MSA 17.455(1) et seq.], and art 4, § 48 of the Michigan Constitution.” Bay County, supra, 725.
See, also, Wayne Circuit Judges v Wayne County, 386 Mich 1; 190 NW2d 228 (1971), cert den 405 US 923; 92 S Ct 961; 30 L Ed 2d 794 (1972); Livingston County v Livingston Circuit Judge, 393 Mich 265; 225 NW2d 352 (1975), and Council No 23, Local 1905, AFSCME v Recorder’s Court Judges, 399 Mich 1; 248 NW2d 220 (1976), where this Court recognized the application of the Bay Judges decision and PERA to circuit court and recorder’s court employees.
Nevertheless, my colleagues maintain that Supreme Court ministerial employees are different from all lower court employees because Article 6, § 7 grants to the Court the power to appoint, remove and supervise the Court staff. It is maintained that this appointment-supervisory power constitutionally prevents our public employees from exercising alternatives pursuant to PERA.
The appointment-supervisory power language of Article 6, § 7 should most certainly be construed as something less than a union prohibition. Initially, within the context of labor law, such language in *679an employment contract is typically viewed as a management rights clause, reserving to management rights which have consistently belonged to the employer. Similar statutory language, granting to district court judges the power to appoint employees and fix their compensation, did not prevent Justice Brennan, writing for the majority in Bay County, supra, from subjecting district court employees to the jurisdiction of MERC.1
Furthermore, similar constitutionally based arguments by other public employers have been rejected by the Court. Based upon Const 1963, art 8, § 5 and art 8, § 6, the controlling boards of several Michigan universities have unsuccessfully argued that their general supervisory powers over the institutions of higher learning superseded Article 4, § 48 and PERA. Board of Control of Eastern Michigan University v Labor Mediation Board, 384 Mich 561; 184 NW2d 921 (1971); Regents of the University of Michigan v Employment Relations Comm, 389 Mich 96; 204 NW2d 218 (1973).
Another variation of this argument, that specific public employers should be insulated from the collective bargaining obligation of PERA because of constitutional and statutory grants of authority, was advanced in Pontiac Police Officers Ass’n v Pontiac, 397 Mich 674; 246 NW2d 831 (1976). In that case, the municipality of Pontiac argued that to require bargaining concerning grievance and arbitration procedures would interfere with the constitutional and statutory powers vested in *680home-rule cities. Although three separate opinions were written in that case, all the justices taking part in the decision agreed that the public employer’s duty to bargain collectively pursuant to PERA prevails over conflicting provisions of the charter of a home-rule city.
Clearly, this Court has previously held that PERA was intended by the Legislature to supersede conflicting laws and is superimposed even on those institutions which derive their powers from the Constitution itself. If the constitutional power of appointment is so overwhelming that it prevents the application of PERA to certain public employees, it is indeed an anomaly that PERA defines a public employee as a "person holding a position by appointment * * * in the government of the state of Michigan”. MCL 423.202; MSA 17.455(2).
Nonetheless, it is maintained that a conflict exists between the constitutional provisions and that the specific provision of Article 6, § 7 must be regarded as a limitation on the general provision of Article 4, § 48. However, this rule of constitutional construction, specific governing general, is inapplicable in the instant case.
The leading Michigan case delineating this rule of construction is McDonald v Schnipke, 380 Mich 14, 19-20; 155 NW2d 169 (1968), which cites the legal encyclopedia, American Jurisprudence 2d, as authority for the rule. Stated in its entirety, the rule of construction provides:
"Distinct provisions of the constitution are repugnant to each other in such a way as to be irreconcilable only when they are related to the same subject, are adopted for the same purposes, and cannot be enforced without material and substantial conñict. In such a case, if there is a conflict between a general and a special *681provision in a constitution, the special provision must prevail in respect of its subject matter, since it will be regarded as a limitation on the general grant, but the general provision will be left to control in cases where the special provision does not apply.” (Emphasis added.) (Footnotes omitted.) 16 Am Jur 2d, Constitutional Law, § 69, p 247.
Consequently, this rule of construction can only be applied when the constitutional provisions are related to the same subject matter and are adopted for the same purposes. Examination of the constitutional convention committee reports2 on Article 4, § 48 and Article 6, § 7 indicates that we are dealing with apples and asparagus, not with the same subject matter. Article 4, § 48 was intended as a broad grant of legislative authority over all public employee labor disputes except those involving state classified civil service employees. Article 6, § 7 was primarily a budget-oriented provision3 which merely extended the ap*682pointive power of the Court to its entire staff instead of limiting such power to the three court officers (the Clerk, Reporter and Court Crier) named in the predecessor provision of the 1908 Constitution. Const 1908, art 7, § 6. These provisions were not adopted for the same purposes. Further, both sections may be enforced without material and substantial repugnancy.
Based upon this analysis, Article 4, § 48 does not conflict with Article 6, § 7. MERC is not precluded by Article 6, § 7 from exercising its statutory jurisdiction over Michigan Supreme Court employees.
B
Alternatively, my colleagues determine that MERC’s actions in the instant case are tantamount to "holding court over the Supreme Court” and thereby violate the separation of powers doctrine. The question presented is whether application of Article 4, § 48 and PERA to Supreme Court employees violates the separation of powers provision of Const 1963, art 3, § 2, which provides:
"The powers of government are divided into three branches; legislative, executive and judicial. No person exercising powers of one branch shall exercise powers properly belonging to another branch except as expressly provided in this constitution.”
This Court has consistently held that a separa*683tion of powers problem does not exist with regard to MERC’s enforcement of PERA when the statute is invoked by lower court employees. Judges of the 74th Judicial District v Bay County, 385 Mich 710; 190 NW2d 219 (1971); Wayne Circuit Judges v Wayne County, 386 Mich 1; 190 NW2d 228 (1971), cert den 405 US 923; 92 S Ct 961; 30 L Ed 2d 794 (1972); Livingston County v Livingston Circuit Judge, 393 Mich 265; 225 NW2d 352 (1975); Council No 23, Local 1905, AFSCME v Recorder’s Court Judges, 399 Mich 1; 248 NW2d 220 (1976).
One of the bases for this holding is the doctrine of primary jurisdiction which recognizes that an administrative agency is competent to determine its own jurisdiction in the first instance. Labor Mediation Board v Jackson County Road Comm’rs, 365 Mich 645; 114 NW2d 183 (1962). Many additional reasons are set forth in Bay County, supra, by Justice Brennan, who summarized stating:
"For all of these reasons it is apparent that [PERA], based on art 4, § 48 of the Michigan Constitution does not encroach upon the constitutional and inherent powers of the judiciary and, therefore, under the philosophy of judicial restraint this Court accedes to the jurisdiction of the Michigan Employment Relations Commission established in that act.” Bay County, supra, 729.
Just as in the Bay County case, the Court in the instant case should accede to the jurisdiction of MERC for several reasons.
Initially, an examination of case law dealing with separation of powers indicates that no constitutional conflict exists. In re 1976 PA 267, 400 Mich 660, 663; 255 NW2d 635 (1977), sets forth the principle that judicial powers cannot be interfered with without constitutional authorization:
*684"The judicial powers derived from the Constitution include rulemaking, supervisory and other administrative powers as well as traditional adjudicative ones. They have been exclusively entrusted to the judiciary by the Constitution and may not be diminished, exercised by, nor interfered with by other branches of government without constitutional authorization. See Attorney General ex rel Cook v O’Neill, 280 Mich 649; 274 NW 445 (1937).”
In the instant case, there is no separation of powers problem since control over the labor disputes of public employees, including Supreme Court employees, was specifically granted in the 1963 Constitution to the Legislature by Article 4, § 48. By enacting PERA in 1965, the Legislature properly delegated operational tasks within the public employment sector to its administrative agency, MERC. Accordingly, pursuant to constitutional approval, MERC is exercising its- legislatively authorized function to direct an election of public employees for the purpose of determining labor organization representation. MCL 423.212; MSA 17.455(12).
MERC’s statutorily mandated duty to conduct an election, if certain conditions exist, necessitated the employer, the Michigan Supreme Court, being ordered to take certain action. On September 8, 1978, MERC ordered the Court to:
"It is further ordered that, the employer shall prepare an eligibility list in alphabetical order, containing eligible voters’ names and addresses in accordance with the above description and submit copies of such list forthwith to the Employment Relations Commission and to the other parties.
"It is further ordered that the election shall be conducted on the premises of the employer at such time and date as a commission agent shall determine after consultation with the parties.
*685"It is further ordered that the employer shall cause to be posted in prominent places in and about the premises, sample ballots and notices of election (furnished by the commission), setting forth the time, date and place of the election at least five (5) days prior to said election.”
This action, requiring the public employer to prepare a voter eligibility list, to post ballots and election notices, and to permit the representative election to be conducted on the employer’s premises, is standard procedure. That the Supreme Court, as the public employer, may be subject to MERC’s jurisdiction under these stated facts is not the equivalent of MERC exercising powers belonging to the judiciary. To the contrary, MERC is exercising its constitutionally approved, legislatively authorized function.
In fulfilling its legislative purpose, MERC acts in a quasi-judicial capacity, as do many administrative agencies. Bay County, supra, 727. However, by carrying out its function, MERC is not usurping powers that belong to the judiciary. To conclude otherwise would be in effect to subvert the legislative foundation of a plethora of administrative commissions and boards, such as the Workers’ Compensation Appeal Board, the Employment Security Board of Review, and the Civil Rights Commission.4
*686These three commissions have the authority to directly affect relationships between public employers and their employees. These agencies do not perform judicial functions,5 nor do their actions transform into judicial functions when the Court is the employer-party in a dispute.
The Supreme Court should not assume a position of potentially placing itself beyond accountability regarding civil rights violations, unemployment compensation disputes, workers’ compensation claims or, as in this case, employment relations. The delicate balance of powers afforded the *687three branches of government should not be tilted in favor of judicial omnipotence by its own hand.
This does not mean, however, that the actions of an administrative agency such as MERC, dealing with Supreme Court employees, can never impinge upon the separation of powers of Const 1963, art 3, § 2. To the contrary, at some future date based upon presently unconceived facts, the specific actions of an administrative agency could be "an impermissible intrusion into the most basic day-today exercise of the constitutionally derived judicial powers”. In re 1976 PA 267, 400 Mich 660, 663; 255 NW2d 635 (1977).
Nevertheless, under the present facts MERC is exercising its constitutionally approved, legislatively authorized function to direct an election of public employees for the purpose of determining labor organization representation; MERC is not exercising powers belonging to the judiciary.
II
Article 4, § 48 sanctions the application of PERA to ministerial level employees of the Supreme Court. Neither Article 6, § 7 nor Article 3, § 2 bars that application. As a result, I would affirm the decision issued by MERC on September 8, 1978, and would direct the ordered election to take place.

 MCL 600.8271(1); MSA 27A.827KD provides:
"Except as otherwise provided, the judges of the district court shall appoint the employees thereof and fix their compensation within appropriations provided by the governing body of each district control unit.”
The argument that this statutory language gave district court judges complete autonomy over their employees was clearly rejected in Bay County, supra.


 "This is a revision of Sec. 7, Article XVI, of the present [1908] constitution to make it clear that the legislature has power to establish procedures for settling disputes in public employment. The section does not specify what the procedure shall be, but leaves that decision to future legislatures. The state classified civil service is exempted because the constitution has specific provisions in this area.” 2 Official Record, Constitutional Convention 1961, Address to the People (Const 1963, art 4, § 48), p 3377.
"This is a revision of Sec. 6, Article VII, of the present [1908] constitution. It extends the appointive power of the supreme court and its supervising control to its entire staff, instead of limiting it to court officers specifically named in the present document.
"The court is granted control of the preparation of its budget recommendations and the expenditure of funds appropriated for its activities, except for salaries of the justices which are established by the legislature. The section requires that fees and perquisites collected by the court staff be turned over to the state’s general fund.” 2 Official Record, Constitutional Convention 1961, Address to the People (Const 1963, art 6, § 7), p 3385.


 Examination of the Official Record of the 1961 Constitutional Convention indicates that the committee members treated the proposed Article 6, § 7 as nothing more than a budget provision. The discussion by the committee members focuses on the budget language of Article 6, § 7:
*682"[The Supreme Court] shall have control of the preparation of its budget recommendations and the expenditure of moneys appropriated for any purpose pertaining to the operation of the court or the performance of activities of its staff except that the salaries of the justices shall be established by law.”
See, generally, 1 Official Record, Constitutional Convention 1961, Committee Proposal 91, § f (Const 1963, art 6, § 7), pp 1307-1312.


 As Article 4, § 48 provides constitutional foundation for PERA and thereby MERC’s jurisdiction, Article 5, § 29 grants specific constitutional authority to the Civil Rights Commission:
"There is hereby established a civil rights commission which shall consist of eight persons, not more than four of whom shall be members of the same political party, who shall be appointed by the governor, by and with the advice and consent of the senate, for four-year terms not more than two of which shall expire in the same year. It shall be the duty of the commission in a manner which may be prescribed by law to investigate alleged discrimination against any person because of religion, race, color or national origin in the enjoyment of the civil rights guaranteed by law and by this constitu*686tion, and to secure the equal protection of such civil rights without such discrimination. The legislature shall provide an annual appropriation for the effective operation of the commission.
"The commission shall have power, in accordance with the provisions of this constitution and of general laws governing administrative agencies, to promulgate rules and regulations for its own procedures, to hold hearings, administer oaths, through court authorization to require the attendance of witnesses and the submission of records, to take testimony, and to issue appropriate orders. The commission shall have other powers provided by law to carry out its purposes. Nothing contained in this section shall be construed to diminish the right of any party to direct and immediate legal or equitable remedies in the courts of this state.
"Appeals from final orders of the commission, including cease and desist orders and refusals to issue complaints, shall be tried de novo before the circuit court having jurisdiction provided by law.” Const 1963, art 5, § 29.


 These agencies do not exercise powers properly belonging to the judiciary as reserved under Article 3, § 2. The respective responsibilities of the judiciary and administrative agencies are delineated in Article 6, § 28.
"All final decisions, findings, rulings and orders of any administrative officer or agency existing under the constitution or by law, which are judicial or quasi-judicial and affect private rights or licenses, shall be subject to direct review by the courts as provided by law. This review shall include, as a minimum, the determination whether such final decisions, findings, rulings and orders are authorized by law; and, in cases in which a hearing is required, whether the same are supported by competent, material and substantial evidence on the whole record. Findings of fact in workmen’s compensation proceedings shall be conclusive in the absence of fraud unless otherwise provided by law.” Const 1963, art 6, § 28.
See also Const 1963, art 6, § 13.